Case 3:18-cv-17312-PGS-TJB Document 8 Filed 07/24/19 Page 1 of 3 PageID: 38




                                   Exhibit B


                  iN TIlE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


VALEAN’T’ PHARMACEUTICALS
INTERNATiONAL; SAL1X
PJIARMACI UI ICALS LiD ,and COSM()
TECHNOLOGIES LIMITED,

                 Plainti ITs,
                                               Civil Action No. 3:18-cv-17312
           V.


SUN PHARMACEUTICAL INDUSTRIES,
I ID, SUN PLIARMA (if OBAL I/I and
SUN PHARMACEUTICAL INDUSTRIES,
INC.,

                 i)e fund ants.



                          STIPULATION OF DISMISSAL
Case 3:18-cv-17312-PGS-TJB Document 8 Filed 07/24/19 Page 2 of 3 PageID: 39




        Plaintiffs Valeant Pharmaceuticals International; Salix Pharmaceuticals Ltd. and Cosmo

Technologies Limited, and Defendants Sun Pharmaceutical Industries, Ltd., Sun Pharma Global

EZE, and Sun Pharmaceuticals Industries, Inc. by their respective undersigned counsel, hereby

STIP LATE and AGREE as follows:

                 All claims and counterclaims, defenses, motions and petitions asserted in this

Action are dismissed without prej udice;

        2.       Each parl’ shall bear its own costs and attorneys’ fees with respect to the matters

ci ism issed hereby:

        3.      The parties each expressly waive any right to appeal or otherwise move for relief

from this Stipulation and Order;

        4.      This Court retains jurisdiction over the parties for purposes of enforcing this

Stipulation and Order; and

        5.      This Stipulation and Order shall finally resolve the Actio between the parties.


SO ORDFRED this                  day of              ,   2019.




                                              The Honorable Peter G. Sheridan      —




                                              United States District Court Judge

 GIBBoNS P.C.                                      RIVK.lN RAI)LER LLP


Michael R. Griffinger                              GregorFb. MiIIcr
William P. Deni, Jr.                               R1VKIN RADLER LLP
GIIwoNs P.C.                                       21 Main Street, Suite 158
One Gateway Center                                 Court Plaza South West Wing
                                                                      —




Newark, NJ 07102-5310                              Hackensack, NJ 0760 1
(973) 596-4500                                     (201) 287-2460
wden ihgi bbens In w.coin                          gregorymi 1 Ier(i,rivkin .com
nigrif1ingergibbonslaw.com
Atloineysjbr Plaint i//s
Case 3:18-cv-17312-PGS-TJB Document 8 Filed 07/24/19 Page 3 of 3 PageID: 40




 OF COUNSEL:                                OF COUNSEL:

 Thomas P. Steindler                        Charles B. Klein
 Paul M. Schoenhard                         WINSTON & STRAwN LLP
 David Miaver                               1700 K Street, N.W.
 MCDERMOTT WILL & EMERY LLP                 Washington, D.C. 20006
 500 North Capitol Street N.W.              (202) 282-5000
 Washington, D.C. 20001
 (202) 756-8000
                                            Attorneysfor Defendants
 Sami Sedghani
 MCDERMOTT WiLL & EMERY LLP
 415 Mission Street, Suite 5600,
 San Francisco, CA 94105-2533
 (628) 218-3908

 Attorneysfor Plaintiffs
 Valeant Pharmaceuticals International
 and Salix Pharmaceuticals Lid.

 Gary Frischling
 Yite John Lu
 IRELL, & MANELb% LLP
 1800 Avenue of the Stars, Suite 900
 Los Angeles, CA 90067
 (310) 277-1010

Attorneysfor C’osino Technologies Limited
